



EXHIBIT 10.13

INVESTMENT MANAGEMENT AGREEMENT
THIS INVESTMENT MANAGEMENT AGREEMENT (the “Agreement”), made as of the 10th day
of December, 2014, by AHP SMA, LP, a Delaware limited partnership and
wholly-owned subsidiary of Ashford Hospitality Prime, Inc. (hereinafter called
the “Client”), and ASHFORD INVESTMENT MANAGEMENT LLC, a Delaware limited
liability company and indirect subsidiary of Ashford Inc. (hereinafter called
the “Manager”).
WITNESSETH:
WHEREAS, the Client desires to retain and appoint the Manager as investment
manager of the Client and to delegate to the Manager certain rights, powers,
duties and discretion under this Agreement, and the Manager desires to accept
such appointment and delegation, pursuant to the provisions of this Agreement.
THEREFORE, for and in consideration of the premises and of the mutual covenants
herein contained, the parties hereby agree as follows:
1.
Appointment and Status as Investment Manager. The Client hereby appoints the
Manager as the “Investment Manager” with respect to the Account (as defined
below). The Manager does hereby accept said appointment and by its execution of
this Agreement the Manager represents, warrants and covenants that (i) it is
currently exempt from registration as an investment adviser under the U.S.
Investment Advisers Act of 1940, as amended (the “Advisers Act”), (ii) it has
applied for registration under the Advisors Act, and (iii) it will notify Client
when such registration has become effective. The Manager represents and warrants
that: (a) it has all requisite authority and licenses to perform its obligations
under this Agreement; (b) the terms of this Agreement do not conflict with any
obligation by which the Manager is bound, whether arising by contract, operation
of law or otherwise; and (c) this Agreement has been duly authorized by the
Manager by all appropriate action, and constitutes the valid and binding
obligation of the Manager, enforceable against the Manager in accordance with
its terms. The Manager shall make applicable regulatory filings with respect to
its advisory role on the Account.

2.
Notice from Manager.

a.    From time to time, upon written request of the Client, the Manager shall
disclose the total assets under management in the Fund (as defined in Exhibit A
attached hereto) and the total aggregate assets under management in other
investment vehicles it advises executing an investment strategy substantially
similar to the Fund (“Similar Funds”), including, noted separately, the assets
of the Manager invested in the Fund and Similar Funds and the redemption terms
applicable to investors in the Fund and Similar Funds.

1



--------------------------------------------------------------------------------



b.    In the event of the death, disability or departure of Rob Hays or Monty
Bennett from the Manager, or the failure of Rob Hays or Monty Bennett to perform
his duties for the Manager for a period of 90 consecutive days, the Manager must
provide the Client with prompt written notice after the occurrence of such
event, and the Client will have the special opportunity to make withdrawals as
of the end of each calendar month for a three-month period after receipt of such
notice and upon at least 15 calendar days’ notice to the Manager, in accordance
with the withdrawal terms set forth below in paragraph 19.



3.
Representations by and Obligations of Client. The Client represents and warrants
that: (a) it has all requisite authority and licenses to appoint the Manager and
perform its obligations under this Agreement; (b) it is not an “investment
company” as defined by the Investment Company Act of 1940, as amended (the
“Investment Company Act”), a “private investment company” as defined by Rule
205-3 under the Advisers Act, or a “business development company” as defined by
Section 202(a)(22) of the Advisers Act; (c) it is a “qualified client” as
defined by Rule 205-3 under the Advisers Act; (d) the terms of this Agreement do
not conflict with any obligation by which the Client is bound, whether arising
by contract, operation of law or otherwise; (e) this Agreement has been duly
authorized by the Client by all appropriate action, and constitutes the valid
and binding obligation of the Client, enforceable against the Client in
accordance with its terms; and (f) the Account is not subject to the Employee
Retirement Income Security Act of 1974, as amended.

The Client acknowledges that, in compliance with applicable anti-money
laundering laws, regulations and orders, the Manager may be required to release
or share information provided by the Client or about the Client to relevant
regulatory or police authorities.
The Client shall provide a properly completed IRS Form W-9, W-8BEN, W-8IMY or
W-8EXP or other applicable U.S. tax status form and any information required to
comply with Sections 1471-1474 of the U.S. Internal Revenue Code of 1986, as
amended, in each case as reasonably requested by the Manager (i) upon the
execution of this Agreement, (ii) promptly upon reasonable demand by the
Manager, and (iii) promptly upon any form previously provided becoming obsolete,
incorrect or expired.
4.
Management Services.

a.
The Manager shall be responsible for the investment and reinvestment of those
assets designated in writing by the Client as subject to the Manager’s
management (which assets, together with all additions, substitutions and
alterations thereto made pursuant to the terms of this Agreement are hereinafter
called the “Account”) in accordance with the investment guidelines attached
hereto as Exhibit A, (the “Investment Guidelines”). The Account may include all
securities and instruments permitted by the Investment Guidelines. It is the
Manager’s policy to allocate investment


2



--------------------------------------------------------------------------------



opportunities fairly and equitably over time. This means that such opportunities
will be allocated among the Account, Fund and Similar Funds, for which
participation in the respective opportunity is considered appropriate, taking
into account a variety of considerations, among others, such as: (a) whether the
risk-return profile of the proposed investment is consistent with the account's
objectives, whether such objectives are considered (i) solely in light of the
specific investment under consideration or (ii) in the context of the
portfolio's overall holdings; (b) the potential for the proposed investment to
create an imbalance in the account's portfolio; (c) liquidity requirements of
the account; (d) potentially adverse tax consequences; (e) legal or regulatory
restrictions that would or could limit an account's ability to participate in a
proposed investment; (f) structural and/or financing restrictions; (g) the need
to re-size risk in the account's portfolio; (h) redemptions and subscriptions
and (i) others as may be agreed from time to time. Such considerations are
expected to generally dictate an allocation between the Account, Fund and any
Similar Funds pro rata on the basis of their respective net asset values.
However, such considerations will also often result in allocations among the
Account, Fund and any Similar Funds on other than a pro rata basis. The Client
does hereby delegate to the Manager all of its powers, duties and
responsibilities with regard to such investment and reinvestment and hereby
appoints the Manager as its agent in fact with full authority to buy, sell or
otherwise effect investment transactions involving the assets in its name and
for the Account, including without limitation, the power to execute swap,
futures, options and other agreements, including collateral agreements, with
counterparties (but not to open and close accounts in connection therewith,
which requires Client approval), on the Client's behalf as the Manager deems
appropriate from time to time in order to carry out the Manager's
responsibilities hereunder. The Client shall, for so long as this Agreement is
in effect, retain no rights to dispose or vote the securities in the Account.
Said powers, duties and responsibilities shall be exercised exclusively by the
Manager pursuant to and in accordance with its fiduciary responsibilities and
the provisions of this Agreement. In addition, in accordance with the Manager’s
guidelines in effect from time to time and its fiduciary duties to the Client,
the Manager or its agent is authorized, but shall not be required, to: (1) vote,
tender or convert any securities in the Account; (2) execute waivers, consents
and other instruments with respect to such securities; (3) endorse, transfer or
deliver such securities; or (4) consent to any class action, plan of
reorganization, merger, combination, consolidation, liquidation or similar plan
with reference to such securities; provided that the Manager shall not incur any
liability to the Client by reason of any exercise of, or failure to exercise,
any such discretion in the absence of gross negligence or bad faith.
5.
Risk Acknowledgment. The Client acknowledges that the Manager does not guarantee
the future performance of the Account, or any specific level of


3



--------------------------------------------------------------------------------



performance, nor the success of the Manager's overall management of the assets
subject to the Investment Guidelines or this Agreement.
6.
Investment Costs and Expenses. The Manager and Client agree that all investment
costs and expenses incurred pursuant to this Agreement shall be paid in
accordance with Schedule 6 attached hereto.

7.
Accounting and Reports. At such intervals as shall be mutually agreed upon
between the parties, the Manager shall furnish the Client with appraisals of the
Account, performance tabulations, a summary of purchases and sales and such
other reports as shall be agreed upon from time to time, including, without
limitation, the performance reports regularly provided to the Fund’s investors.
The Manager shall also reconcile accounting, transaction, and asset-summary data
with custodian reports at times that are mutually agreeable to the Manager and
the Client. In addition, the Manager shall promptly communicate and resolve any
significant discrepancies with the custodian.

8.
Other Services. The Manager shall, on invitation and at times and locations that
are mutually agreeable to the Manager and Client, attend meetings with
representatives of the Client to discuss the position of the Account and the
immediate investment outlook.

9.
No Compensation. Unless otherwise mutually agreed, the Manager shall not be
compensated by the Client for its services hereunder.

10.
Custodian. The securities in the Account shall be held by a custodian duly
appointed by the Client, and the Manager is authorized to give instructions to
the custodian with respect to all investment decisions regarding the Account.
Nothing contained herein shall be deemed to authorize the Manager to take or
receive physical possession of any of the assets for the Account, it being
intended that sole responsibility for safekeeping thereof (in such investments
as the Manager may direct) and the consummation of all purchases, sales,
deliveries and investments made pursuant to the Manager’s direction shall rest
upon the custodian. The Manager shall not have responsibility, liability, duty,
or obligation with respect to the acts, omissions or other conduct of the
custodian, including investment by the custodian of cash in the Account,
pricing, reporting functions, the security of data maintained by the Account,
whether electronically stored or otherwise, or the custodian’s failure to obtain
and maintain adequate insurance for the Account, nor for any fees, charges or
expenses that may be owed to the custodian. The Client represents that the
custodian furnishes the Client with quarterly statements of the Account
containing a description of all activity in the Account during the preceding
quarter, including all transactions made on behalf of the Account, all
contributions and withdrawals made to or from the Account, all fees and expenses
charged to the Account and the value of the Account at the beginning and end of
the period.


4



--------------------------------------------------------------------------------



11.
Brokerage. The Client hereby delegates to the Manager authority to designate the
brokers or dealers through whom purchases and sales of securities on behalf of
the Account will be made on a basis consistent with such practices applicable to
the Fund.

12.
Confidential Information. Any information received by either party to this
Agreement relating to the Account, this Agreement or any other information
related thereto including, but not limited to, the Account’s holdings
(“Confidential Information”), shall be kept confidential by such party who
receives such Confidential Information, shall not be used by such party to make
investments outside of the Account (provided that nothing shall preclude the
receiving party from making any investments outside of the Account pursuant to
the receiving party’s research and analysis independent of the Manager’s
services under this Agreement), and shall not be disclosed to any other person
without the prior written consent of each of the parties to this Agreement,
except as follows:

a.    Where disclosure is permitted under the terms of this Agreement;
b.    Where disclosure is required for the purpose of making, acquiring,
settling or realizing an investment in accordance with the terms of this
Agreement and the Investment Guidelines on behalf of the Account;
c.    Where disclosure is required by law or the order of any court or pursuant
to any request or requirement of any government or regulatory authority, bank
examiner or statutory auditor;
d.
Where the disclosure is or becomes public by no fault of the other party; or

e.
Where the disclosure is required by any applicable rules and regulations
promulgated under the Securities and Exchange Act of 1934, as amended;

but in an event under paragraph (c) or (e) above, and unless precluded from
doing so by applicable law or the obligation of immediate disclosure, the
disclosing party shall give the other party, before making the disclosure, an
opportunity to oppose the disclosure, and shall coordinate the wording of such
disclosure with such other party (to the extent permitted by law). The Manager
shall be entitled to disclose information received by the Client to the
Manager’s affiliates, employees, service providers and professional advisors
wherever located with respect to this Agreement (provided that such disclosure
is for the sole purpose of supporting the provision of services under this
Agreement and such affiliates, employees, service providers and professional
advisors are also bound by the same confidentiality obligations as noted above).
Notwithstanding the foregoing, the Client shall be permitted to disclose
information about the Account and, on at least a ninety (90) day delayed basis,
the Account’s holdings to its investors, affiliates, employees, service
providers and professional

5



--------------------------------------------------------------------------------



advisors wherever located with respect to the Account and this Agreement
(provided that such persons are bound by obligations no less stringent than
those set forth in this Section 12).
13.
Directions to the Manager. All directions by or on behalf of the Client to the
Manager shall be in writing signed by one or more of the following persons
and/or such other persons as identified in writing by the Client from time to
time:

Name                         Title    
Monty Bennett                President of its General
                            Partner
David A. Brooks                Vice President and Secretary
                                of its General Partner
The Manager shall be fully protected in relying upon any direction in accordance
with the previous paragraph with respect to any instruction, direction or
approval of the Client, and shall be so protected also in relying upon a
certification duly executed on behalf of the Client as to the names of persons
authorized to act for it and in continuing to rely upon such certification until
receipt of written notice by the Client to the contrary.
The Manager shall be fully protected in acting upon any instrument, certificate
or paper believed by it to be genuine and to be signed or presented by the
proper persons or to any statement contained in any such writing and may accept
the same as conclusive evidence of the truth and accuracy of the statements
therein contained.
14.
Liabilities of the Manager and the Client. The Manager’s standard of care in
managing the Account, rights of exculpation and to indemnification and
responsibility for trading errors shall be identical to the standard of care,
rights of exculpation and to indemnification and responsibility for trading
errors as set forth in the PPM which are applicable to the General Partner and
Investment Manager (as such terms are defined in the PPM).

15.
Non-Exclusive Management. The Client understands that the Manager and its
affiliates will continue to furnish investment management and advisory services
to others, including, without limitation, to the Fund, and that the Manager and
such affiliates shall be at all times free, in its or their discretion, to make
recommendations to others which may be the same as, or may be different from,
those made for the Account.

16.
Allocation of Orders. All allocations of orders for both the Client and other
clients sharing the same or substantially similar investment guidelines
(including, without limitation, the Fund) shall be distributed to Client on a
basis determined by the Manager to be fair and equitable over time.


6



--------------------------------------------------------------------------------



17.
Conflict of Interest; Affiliated Transactions. The Manager will abide by all
applicable laws, as well as all policies and procedures set forth in the PPM in
connection with conflicts of interest, affiliated transactions, cross trades,
agency cross trades and similar matters.

18.
Effective Period of Agreement and Amendments. This Agreement shall become
effective on the date hereof. Any amendment to this Agreement shall be written
and signed by both parties to this Agreement.

19.
Deposits and Withdrawals. Unless otherwise set forth in the Investment
Guidelines, the Client may deposit additional assets into the Account at such
times and in such amounts as the Client and the Manager may mutually agree. The
Client may withdraw assets from the Account at the end of any month upon
forty-five (45) days’ prior written notice to the Manager. The Manager may
always waive the notice requirements of this Section 19 and generally permit
withdrawals by Client upon shorter notice periods.

20.
Termination of Agreement. Each of the Manager or Client may terminate this
Agreement at any time upon forty-five (45) days’ prior written notice to the
other party and upon receiving or giving the written notice of termination, the
Client may instruct the Manager to either commence liquidation of the Account’s
investments or continue to manage the account pursuant to the Investment
Guidelines. Notwithstanding the foregoing, the Manager and Client may mutually
determine to terminate this Agreement at any time. The Manager has notified the
Client that upon receipt of any such notice of termination, or request for early
termination, the Manager has a responsibility to notify limited partners of the
Fund, whom may request withdrawal of their capital accounts in the Fund
effective as of the same time as the Manager is liquidating the Account for the
Client.

21.
Assignment. This Agreement may not be assigned, nor may any obligations
hereunder be transferred or delegated, by either party without the prior written
consent of the other, except that, without the prior written consent of the
Client, the Manager may assign its rights and obligations under this Agreement
to an affiliate. Any assignment made without the required consent shall be null
and void for all purposes. Subject to the foregoing, this Agreement shall inure
to the benefit of and be binding upon the parties hereto, their successors and
permitted assigns.

22.
Severable. Any term or provision of this Agreement which is invalid or
unenforceable in any applicable jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms or provisions of this
Agreement in any jurisdiction.

23.
Applicable Law. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED
BY ANY OF THE PARTIES THERETO, THE PARTIES EXPRESSLY AGREE THAT ALL TERMS AND
PROVISIONS


7



--------------------------------------------------------------------------------



HEREOF SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS.
24.
Notices. All notices required or permitted to be sent under this Agreement shall
be sent, if to the Manager:    



if to the Client:    AHP SMA, LP
14185 Dallas Parkway
Suite 1100
Dallas, Texas 75254
Attention: David A. Brooks, Vice President
or by facsimile to: 972-490-9605
or by Email: DBrooks@AshfordInc.com


or such other name or address as may be given in writing to the other party. All
notices hereunder shall be sufficient if delivered by facsimile or overnight
mail. Any notices shall be deemed given only upon actual receipt.
25.
Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original but all of which together shall constitute one agreement.

26.
Entire Agreement. This Agreement, including any and all Exhibits attached
hereto, sets forth the entire agreement and understanding of the parties with
respect to the matters set forth herein. All prior discussions, negotiations and
agreements, whether oral or written, with respect to the subject matter hereof
are superseded hereby and incorporated herein. To the extent any provisions in
this Agreement conflict or are inconsistent with the terms and provisions of the
PPM, the provisions set forth in this Agreement shall control.

27.
No Third Party Beneficiaries. Neither party intends for this Agreement to
benefit any third party not expressly named in this Agreement. Notwithstanding
the foregoing, each of the persons named in Section 13 shall be third party
beneficiaries of this Agreement with respect to the matters set forth in Section
13.

28.
Expenses. Each party shall bear its own expenses related to the preparation and
negotiation of this Agreement.


8



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
CLIENT:


AHP SMA, LP
a Delaware limited partnership
By:
AHP SMA GP, LLC,
a Delaware limited liability company,
its General Partner

By: /s/ David A. Brooks
David A. Brooks, Vice President


MANAGER:


ASHFORD INVESTMENT MANAGEMENT LLC
a Delaware limited liability company


By: /s/ Rob Hays
Rob Hays, Manager



9



--------------------------------------------------------------------------------






EXHIBIT A
INVESTMENT GUIDELINES
The Manager shall manage the Account in a manner that is consistent with its
management of AIM Real Estate Hedged Equity (U.S.) Fund, LP (the “Fund”) and as
described in the attached Confidential Private Placement Memorandum dated as of
November 2014 (a copy of which has been provided by the Manager to the Client)
subject to such changes as may be otherwise agreed in writing.







































-Exhibit A



--------------------------------------------------------------------------------












SCHEDULE 6
COSTS AND EXPENSES


Organizational Expenses. The Client shall bear all costs and expenses of the
establishment and ongoing maintenance of the Account.             
Investment and Operational Expenses. The Client bears all costs and expenses
directly related to its investment program conducted through the Account,
including, but not limited to, all costs, fees and expenses directly related to
investments or prospective investments (whether or not consummated) for the
Account, including research and due diligence costs related to an investment;
brokerage commissions and other execution and transaction costs, interest on,
and commitment fees and expenses arising out of, debit balances or borrowings;
exchange, clearing and settlement charges; technology-related trading costs,
including, but not limited to, order management and accounting systems; fees and
expenses of any third-party providers of “back office” and “middle office”
services relating to trade settlement; market data and analytics services,
including, but not limited to, Bloomberg terminals and data services provided
through Bloomberg; travel expenses; appraisal fees; specific expenses incurred
in obtaining, maintaining or performing systems, research and other information,
including information service subscriptions, utilized with respect to the
Account’s investment program, including, without limitation, for portfolio
management, valuations and accounting purposes, including the costs of
statistics and pricing services, service contracts for quotation equipment and
related hardware, software, phone and internet charges; investment banking fees
and expenses; borrowing charges on investments sold short; custody fees; and
fees of consultants and finders relating to investments or prospective
investments of the Account; any withholding, transfer or other taxes imposed on,
or payable by, the Client; and any expenses relating to organizing investment
subsidiaries through which investments may be made.

The Client also bears all out-of-pocket costs of the administration of the
Account, including, but not limited to, any governmental, regulatory,
compliance, licensing, filing or registration fees incurred by the Manager in
compliance with the rules of any self-regulatory organization or any federal,
state or local or other applicable laws; to the extent permitted by applicable
law, any legal fees and costs (including settlement costs) arising in connection
with any litigation or regulatory investigation instituted against the Manager
in its capacity as such, or otherwise, involving Account activities; the cost of
the audit (if any) of the Account; the fees and expenses for financial and tax
accounting, bookkeeping and reporting services, and administrative services
performance by any person on behalf of the Account; the fees and expenses of the
Manager’s counsel in connection with advice directly relating to the Account’s
legal affairs and tax-related or regulatory-related issues; the costs of any
litigation or investigation involving activities of the Account; the costs and
fees of any outside appraisers, accountants, administrators, attorneys or other
experts engaged by the Manager; the costs and expenses associated with meetings
with the Client; the costs associated with maintaining “directors and officers”
or similar liability insurance for the benefit of the Manager; all reasonable
costs and expenses associated with reporting and providing information to the
Client; and any costs or expenses of winding up and liquidating the Account.
However, the Manager may, in its sole discretion, choose to absorb any such
expenses incurred on behalf of the Client.
The Client and the Account will not reimburse the Manager for salaries, office
rent, marketing-related expenses and other general overhead costs of the
Manager. A portion of the commissions generated on the Account’s brokerage
transactions may generate “soft dollar” credits that the Manager is authorized
to use to pay for research and research related services and products used by
the Manager.






















-Exhibit A

